Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Newly submitted amended claims 14-17 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are drawn to subject matter not previously claimed that result in a different species of the invention that would have been restricted.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-17 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1, part a) ‘creating the database of optimal values of properties’ is not found in original specification. The term ‘optimal’ is not found but ‘desired is found.  However, there is no explanation on how this ‘creating’ is done.  The database shown in Fig 3 does not contain ‘optimal values of properties.’ The data base shows state variables per different elements but no values and the specification does not explain how this database of values is created. Also the phrase ‘optimal values of properties’ is not found in the original specification. The term optimal is discussed above.  The ‘values of properties’ is not found. How are these values determined? What properties?  The only appearance and discussion in the original specification regarding ‘property(ies)’ is found in [0004] relating to ‘pad mechanical properties.’ Claim 11 now focuses on ‘properties’ and values of these properties which is not clearly described or understood in original specification.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11, part a) what does ‘a database of optimal values of properties associated with all state variables’ mean?  What defines ‘optimal?’ What constitutes ‘optimal values?’ Variables of what? What does ‘for a number of different material systems’ mean? How many different systems? What is a ‘material system?’ How can there be variables for a number of systems? Part a) has an undefined number of elements that cannot be determined from the claim or specification. First, there is the unlimited ‘optimal values’ which is undefined for an undefined number of unknown ‘properties’ that are associated with an undefined number of ‘state variables.’ The plurality of values of a plurality of properties of a plurality of state variables makes the claim totally unclear and indefinite. These limitations cannot be determined and are unclear as to what exact parameters are covered by the claim. Line 6, ‘the plurality of state variables including properties of slurry, pad, and wafer.’ This does not adequately define the variables as being only those three but including, but not limited, to those three which is still only three of unlimited variables.
In addition, Claim 1, part a) ‘creating the database of optimal values of properties’ is not found in original specification and there is no explanation on how this ‘creating’ is done.  The database shown in Fig 3 does not contain ‘optimal values of properties.’ The data base shows state variables per different elements but no values and the specification does not explain how this database of values is created. Also the phrase ‘optimal values of properties’ is not found in the original specification. The term optimal is discussed above.  The ‘values of properties’ is not found so it is unclear how these values determined? What are the properties?  The only appearance and discussion in the original specification regarding ‘property(ies)’ is found in [0004] relating to ‘pad mechanical properties.’ Claim 11 now focuses on ‘properties’ and values of these properties which is not clearly described and thus, not understood.
Part c) the ‘properties’ as discussed above are unclear. Which ones are the ‘selected?’ 
Part d) are the current ‘values’ (which are indefinite as discussed above) compared against ‘all’ the stored values? How do the different ‘material systems’ and their values in database get compared to current values?  IS the ‘system’ determined as well? 
Part e) is totally unclear. Which ‘properties’ of the ‘one or more’ is being adjusted? What determines what is ‘necessary?’ How are optimum values ‘maintained?’ What properties are being adjusted with respect to what values?  Is pH adjusted? Pressure? Speed? Slurry material? Slurry flow rate?	There are too many undefined numbers of values, properties, and state variables to understand invention and determine exact method steps. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-17 is/are, as best understood, rejected under 35 U.S.C. 102a2 as being clearly anticipated by Daniel-6121147.
Daniel, as best understanding of the claims, discloses a controller 82 and method of controlling a chemical mechanical planarization (CMP) apparatus 30 including at least a polishing head 54 for supporting a semiconductor substrate 10 over a polishing pad 50 and a polishing slurry dispenser 72, the controller comprising: means for evacuating 152/154 a portion of slurry from the proximity of a wafer during and throughout (Fig 3 flowchart. The arrow from 308 up to 304 when the answer is ‘NO’ shows this extracting/evacuating step and analyzing step are repeated throughout and continuously during the process) CMP processing; and a slurry evaluation system 160 for receiving the evacuated slurry and generating process control signals for the polishing head via 60 and the polishing slurry dispenser via 76 in response thereto so as to establish and maintain polishing equilibrium during CMP processing in real-time (Fig 3), so that when end polishing is not detected, the polishing continues with polishing head rotating and slurry used for polishing, and when end point is detected, the polishing head can stop or continue for predetermined time (col 8, line 20- col 9, line 52));  wherein the current extracted slurry components are compared with stored predetermined values that represent predetermine changes in concentration (col.7, lines 20-65) that generates CMP process control signals based on the comparison, wherein the CMP process control signals adjusts CMP process that includes signals 76 transmitted to the polishing slurry dispenser to adjust parameters from group of slurry volume, composition, temperature, addition, wherein the control signals 60 transmitted to the apparatus provides control/adjusting for parameters selected from the group consisting of: residence time, polishing head - zone downforce (wafer property), conditioning abrasive downforce (pad quality), and speed-rotation, wherein the control signals transmitted to the CMP apparatus provide control/adjusting for slurry exhaust 154, and associated with parameters selected from the group consisting of: vacuum pressure, location of slip stream removal, removal volume.

Response to Arguments
Applicant's arguments filed 5-19-21 have been fully considered but they are not persuasive. 
There are still numerous 112 problems as detailed above. The limitation of ‘optimal values,’ properties,’  ‘state variables’ in claim 11 is vague and indefinite as what exact values, properties, and  variables are being measured/determined and how the database is created with all the unlimited values, properties, variables. There are unlimited properties and state variables so what constitutes those covered by the claim? What constitutes ‘optimal values?’ This is indefinite.
On pages 6-7 Applicant alleges differences of instant invention and Daniel.  Applicant states that the inventive method samples effluent at radial locations across the pad as the parameters vary across the pad. However, this subject is not claimed by Applicant and therefore is moot.
Applicant argues that Daniel does not provide adjustments as ‘on-going’ or in ‘real time’ or throughout the CMP process.  However, this is patently false.  Daniel, as shown in Fig 3, continues to extract slurry and analyze until a certain condition is met and then adjusts polishing parameters based on the analysis. Fig 3 flowchart shows an arrow from 308 up to 304 when the answer is ‘NO’ which shows this extracting/evacuating step and analyzing step are repeated throughout and continuously during the process in real-time. In addition, at col 8, line 41 to col 9, line 5, Fig 3 is described in detail and discusses the process of extracting fluid and analysis until endpoint is done ‘pulsed or continuous’ and therefore Applicant’s arguments on page 7 that Daniel’s adjustments are distinct from Applicant’s ‘on-going adjustments’  are simply wrong.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
August 14, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723